Per curiam.
James E. Nicholson, Jr. pled guilty to two felony counts contained in a criminal information in the United States District Court for the Northern District of Georgia. Both counts alleged that Nicholson submitted loan applications for federally insured student loans in which he claimed to be a full time student, whereas in truth he was not. By use of the affidavits he obtained loans.
The State Disciplinary Board recommended that Nicholson’s pe*747tition for voluntary discipline in the form of surrender of his license to practice law be granted. This recommendation is approved.
Decided January 30, 1985.
Omer W. Franklin, Jr., General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
The surrender of the license to practice law of James E. Nicholson, Jr. is accepted. His name shall be stricken from the rolls of those authorized to practice law in this state. He may be readmitted to the State Bar of Georgia only upon his compliance with reinstatement rules of the State Bar of Georgia in effect at the time of his petition for reinstatement.

All the Justices concur.